IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-86,457-01


                      EX PARTE ZACHARY DANIEL GAGE, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W14-70776-T (B) IN THE 283RD DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

injury to child/elderly with serious bodily injury and sentenced to imprisonment for fifteen years.

        According to the habeas record, Applicant previously filed a habeas application in the trial

court. The trial court entered an order designating issues, and the previous application remains

pending in the trial court. Applicant then filed this additional habeas application. The district clerk

forwarded it to this Court. As the State requests, this additional habeas application should be

remanded to the trial court to consider along with the pending habeas application.
       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: March 22, 2017
Do not publish